          Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 1 of 11



                U(J iTEb STATES ~DI StT^i <rr ^-^^r f:^
                           0^ tZ3)t^
               T^STft^cT C)i- ^^^<A^^|                        h^ l-TIr '. - /":• :'^
                                                              K '^ ^.^ ^,; ,; i.' ^.':, ^




                                                                   NOV 'I. ti ::-:•'8

  ^E.ST-~&^P£e , e-^. AL.                                  \' [•
                                                                     •~)lsr~' 1 K"._. • • ' ,. ... .



                                                                   ll!(i!'r<:c-i c;' . ;!..-,/.'.,/,



      1WTl("~F<>                                                   ;^ ^TY (':;.• . -'- -~~" ' " ""




                                        ^1</(L CA^
      u                                       f^D

Ut^ '(TED <6Tfii^S > ^-T, AL .

   -^EH^A^



          ^Tl^ TO^L^CI<AL^^_^^^
          4^'U^ ^ ^e^^A6^^n-L[0^
          OV-^A^MA (&0


   Co ^ NjocJ-PtA>WFlS W??^^s ^^T' LJ^ ^

-nus co^ ^ ?^-w WE ^ u^^^ ^ ^ ^^
tTToTHE ^E6-W-D\s-^T oP 0^ti"^A. T? O^L^^MA <i

Z^Q^ST OF -^ ^^T /^ W^ ^^CTl^^^> ft^Wt
^ (VM3T^ TO TJ^S^-^S ^^ Ffr^A ^£ U&STF^~&^7R(CT

OF o^\\^ u^w as u/-^- i \w^- ^ ^^^^
TU£ <-A^4 ?ASo^.<, L^^^ -TWo06^o^ 0^^^.



                             J-
          ^ ? ^ ^                                                                     c ^ c^                               s ^
 c                                              -s»                                   ^- ^ 0s
                       ^^                    co                                       —I         0-.
?                                            (/J                            c
                        ^^                                                            ^
                                                                                      \7                    (A
^           -0   ^
                 <^    ^?                                                         c^ ^
                                    ns       ^     ^
i^?                                                ^ &'
^ ."' ^                                      ^^                                                  s^         r-                                 >
                                             ,c/ ^                                                                          'i J_              ^
^ ^ d            s                                               §                                          ^                     tQ
                       (A                    rr
      ^?                                                   n.                                                                                  r\
       n                                     CA                                        ^ —t
r
^y               R                                         €-.                         ^^                                  c-'
                 ^-    ^i
                       c'
                                                           r
                                                                 ?
                                                                 0
                                                                                 ^                                         ^ ^ fi     c-



                       ^
                       c~
                                                       >                                                                          i
0
            $          (A                                  ^                                                               ^>
      75 -|
                                                                                 &                       (^
^ ^ ^                                                            <^                                     ^ a p/i ^'1
      (A ^             fi                                               s ^                  ^ ^ . C^ oi
                                         -0                                                              ^
^ ^ ^                 5 r^
                      0 0'               -&                      €                           ^ f- ^
                       2, £-              <:                     c                                ^ > ^ ^-
                                                                                                  ^ ^ ^
                                         §'                            Js        ^>                                  S <5 ^ ^
                                         e->~                                                           ^ o? g ^ ^
      ^ r\                    =1          0                                                                  ^ ^
                                         '2- S                         0"                                    ^.
                                                                                                       ^ ^ ~; ?s
      0 1                                                              L £-
      ^                       c                                                                         ^ ^ 3> J~ ^
                                          c
           ^                  o ^7 cu                                                       ^ y ^ ^ ^ s
                              -h                                             ^
                                                                             ^~
                                                                                                        ^ ^ 2 3 c/
                                                                                                        ^ 5^ ^
     JE   Os                  ? s{§                                    -J ^                                                      c^
          0                                                                                 ^^s
                                         f^ ^f
          .^                             0                                                   \                                             ^
                                                                      c^                                                                   ^
                                                                                                                                               Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 2 of 11




     y ?                                 ?-c                                               ^ ^ ^~
     £ a
                            t            " ^-                                                                          ^ ^ ^
     c^                     <"-~.
          ^                                                           j:§-                             ^
                                         0                                                             <-^
          ^                              <n
                                                                                                                      ^^
                                                                                                                      ^
                                                                      rfl                  (/\         ,<             ^ ^ ^
         ^                  g                         ,c                                               r"
     ''; ^                                                            <-_
                                                      (A
                            ^                         f^              c^                   ^' ^ ^ § ^ §
                                         -0                                                                     ^ ff .. ri
                                                                      0^               ^-4 ^ ^ r\' -4 ^i!
                                                                                                       .0       "'
                                                                                                                      ^ ^ "~i
                                                                                                                     "'}
     (A ^             U/ (^              0         ^                        ^
                                                                            :&                        iA —•
                                                  ^                                                       {v\
                                                  ^
                                                           c^            \3
             0 0                         ^73               ^
                                                                      ^ &s
      ^                                             -2>
   D                                          TS
      0            c. rc s
                      ^ :"                          (h ^
                                                                                           z/
   CA c                                             ^ JC'             (/1
                                              s> "i "?

                                     ? ^ S ^L                                   (A.        €^
                             Li ^  0 ^ S &N
                                £..0
                                    -^> up
  r\               G                *"0
                                                                      ^ -^
                                                                         i ^
                                                                           0
                             r-'                                                CA
  0          CL ^            ^                 : ^ >? frt^ CA                              0
                             §                                                             r-
                                                   3^
                                              ^^                                           z-
        ^      ^5                              a ^ ^             S1                        0
        c/                   7' ^ ^ '^                           r~
               fT t^.                    ^ ?                          ^r                   n
  ^ ^                                ^ y                                                   c
                                     of^^^                            (^ $
^ c                                  '%                                       c            I?
                                                           r"    >                         ^s
  ^ c^                               z.  ^                            ^!-
                             rf <—           s.
  r- ^ Q                             0 y!^Ja &                          ^
                                                                      < :~s>
  ^                                                                   -J ^
        ^ os                                                                 m
                                                                             r-
 -^.   -c
                                          <A       m
                                                   ^            ^?
                                                                ^     ^ ^
                                                                      ^ J, <L\
                                                   ^—
                                                   ^            0
                                                   0
 5§^                                y^                          3
                                          0        t^                        ^^
 "- C-/
 sj|s                                     -n                    d            ^^
                                                                             If—t


       ^ Z^ 0                                      ip ^ ^                              D
                        ^                                                   ^J T»
              ^ ^                                                           N' 0
              j^f ^>
                                   ^ 5? ?^ rf ^^
                                                   CA           ?0
                       f^)                ^
        .?                                                <r
                       b/
                                                                                                Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 3 of 11




       2                           0' ?                         0.                    ~^
                                   *^"
       ^ tr            -&> c/i
                                                                            ^
                                                                            ^t
       c^                                 ^ ^                               Oi 1
       y >                                &A ^
                                          ^
                                                          <J -~{
      s       ff                   ^      ^
                                          ^
                                                          §^                ^
                       ^,                                                   ?? ^
                       .c/         & s^ ^                       0           oU        r-

                                        ^                       ^           0
      .0 C^
                                   I                      ^ N           ^
                                                                                      .<
 ^                    5^
                      ^~
 -xr-                                                            ^   ~s
 c'
 ^ /^.                <^                                             ^
 &           <^ ^
                      <A
            ^^
             r-                            (A ^
        0 C-
7$'
^
V,
                  ^c*:     rh
                      r"
                  ;£>                              S ^ i^ 5
                                                             ^
                                                   •p ~^ ^-
        L
                                             m F ^
       ^
(V "1 '€          p

ijj^
   s ^                                       ^ s.
                                             (A ^
        L !^ 3^'
^ € ^/ c;
^r^
^
^ >^^
! J C^) ^ t~'-
^^?^
     fs? a\
?.l £^ ^ i/
        CA ^
      c^ c' ^ '

      ? <£                      ^$^I
      s /.?
      G^ i^       ?-
      -^i
                                ^?s^E
      ^3                        ^-<
            ^
            <A ^
      ^ ^r'
                                                                          Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 4 of 11




                                            ^ ^ ^^ r/
                                                  ?. ^. (^
      t .^'
  t^l^
  7^ ^          i^~

                ^                             x
  ^y                                          ^ ^
                                                i"     ^
 t/-i —i
                fs>                          i^?
                f—              %^
                                ^ ^ ^_
                                    t Sf
                                      -^
                                           ? ^?^^
                                                ^
                                           ^§$
         Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 5 of 11

           Tfe 16.SOE 0^) T^tS ^LE \/l ^^^L\$, ^H.K<

^ SHllCTE^ OSA6£ AUj.H-Mfc/JT LAAJ'D IS X^Z)(4^ <^cW7?^ U/J&E^

?)WL LALO^ U^. ^^ ^Af IT ^ ^ A^> ^JT^M5 ~n^ M^^tSVA^^



 T14€ 6rw^ op o^ ^.MA ^ ^oa)J -T^y ^^ ^^icT7^
 a:./J& (A^J ^001^^ (S'^^E 6nvT£ |^o^ (AJ 1^-7, 7%y WS.^^Sl-ku^

 F^.AlAl lA) I WS, T^£ 0^-AfoAl^ M/J^ ALL ^ft&e/^srrEb /^ ^jb

 Co ^^ ^Qg&'Ti^^T^ o^ OV^fi^fAA ^AcK£b -TU^lcW -^


       £QOH^ 3X161)1^0^ <^ -n^ ^dj£T£»£^il>^& 'T^^rTH^to^sJe
 L^\A5-E^^6-^<oas &JoiJ6^'To L6/stoR£ 'Tte 6TATO£ of- ^iMcr^Tl^^S

 AAT& -?a&£TN£aS£ (A) EQUiTL( >'
      ^QL, 6^v/WTL£.Tr. 4^ ^S, 4^3 ,a^l-C), 6^^£
  Co^ ^S^ tA)^t-^ ^^^^ ^^T^ ^W^^l0^ '^ 'T^
 UAWEO ^TWT^S , l/J UU^^ -ntfc ^o^T'D^We-^ Ttr^T OPE^^HP
 ?£^noAJ UW'-bs ^^ 6^-7rLEM£jsiT -S^ A/o/^ -^T/J&(A^S ~?o£ S /^OT
 ^OM6WOT^ •TM6/JTBh-T&~t>M(Ah<^ ^ES^^nTlo^ -^^»J"3^iB.

 'TU®?^ 12j£6^LVATi^A) T3oOAj'^/^(£$ (^o<JCE> /OoT'tB^ ^IM^I^,^
 U^L£S-S ^f-Ci.f^CAU.^ '756TWuiA)K>TW.o(^ LS.6lS ^TTO/O .

       l^ORCE'5-rE^ V 6-EojKS-tA , 31 U..&. 51S & L. &T?. Ll83^'^

 TU^ Of 1^0^ i^ rno^ F^MOU<> fo^ cv<. Tncm, ^Hi^ ^A^ ^T T1^^UT<^S
  BCT^?JT^W^ AA^'W ^%T£ A^ )P^^M 6^^^^a^s , s~mn^6-TUAT-m
  ?W- ^^W/^T ^AS Tl^ <S-.l^ A^^tT^-T0 W^ l^T^AAl ^ATt^S.-
     IdoACj^-n^S CO^WICT^^ ^ot-o,&^c^s£ ^nyrE<> \^£ ^

     C^AiAj^L r^us-^-n^ i^ -X^A^ ^^1, O\^-A^O^A UA^ ^
     ^m^\c-^ ^•XAn>^ Gou,JT^f A^-D ^^T tW£ ^£ A^ ^>AJ6- l4£^
     A<5A^TO^^U-L UM<^LL<"( l4oU^r> i/^ A ^o^-FE^^At FA^^UT^
     fft^Sf /WS.^ l/^t-^ pAo^^-YL^^ -
Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 6 of 11




                                                              % ^ ? -^
                                                 Lfci i t
                                              s^^
                                                ^ 0 ?
                                                        3>
               Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 7 of 11




     ^ ^ ^ u




                                             ^£^^
^'?




                                            f^
                                          L?:
           c




                                                 '^1
                                          ^
c^




                                                       fN'
 ^ iA r\
                                               8
                                         9 w~ a-^^L OLJ.nA ^-Tiwp^^
        1 '• /^-f-^'3^ /v(/^.fvr ^0 ^inp'y^a. s, sss&^fvc? oiy'
       ^o?3l^yjp9 -JWL 'y^U/-^ /Vt/'Q^J: 3^. ^J -yivrip-^.
   •yr-V'd^ ,9, Q.^wo,,' ^I^/W »/vo ^'^^'S-^nT^W WW^f\o9
      7^0^^L bf^O fl^L^n<^ fW^^^W^ ^W i^^n^ /vV^JC:
      ^ ^±^dWnD ^ ^W t^n ^/v^/vy ^ow^>w ^o iw^ ^u..
  is^9v^^^a7 sw^n^^z <^b9 vs~<£./s'o 80)^.'^w1rl^-'^cL
           i^Lfaa^ fv^p/?u?s? i/^ ^o Jrv9<i^n/v/y3jn^ ^ ^^^^99 55
                                                                   ' ^wa ^ ^y j-v
     039^^0 ^. ^VW ^'l^i^WC- ^LV^±^^^ ^r/.'ci1Y1^
    cyvy ^p^7iwy ^^u^^^c/nr rA^vp^
(fcw!°(/(/(/ W? ^>19~) tS-o^ ^^£ -<<2:. •d LO~€ ' 3ifca<? /\ ^V^ VW
Y'l/wyw^^ wk(L MSZ^J^ any ?^- ^Q^no fvr:-s.3Wcy^?2-
(^tyWgy ^S\?^(^<ZL.C>L»^J j^z. st^ ss'^^fv^ ^1W fQ3^?^vv/?G-
    MW ^! r/o^^^l ~iW- -wtM ^cna^ ^^ ^LL}^wH9^w}CL~lQ
  (^Q-'.-W/L yj.y^a'n^-'wu.. -/^k/d ^(^0^ p/nn^3wnSTjn^y ^^s^
 ?/*Z^W^37 W± <^V ±^\f ^U. mpv..^^ /IL^ZW<^/\ iv^op ^^7
     '-7Vs»</s^^Uyl^w^ ^IL. qM.J.^qr-^n.^^V^ <iW ^Q, 7WI.T
3"W %Z. ^JJLte/^ C3l1P/'0 3^1. W, ^'-19^5>^t^-3 O-^SL ^b^ 'nbS-^
  y/1^7 3^ao<4 ^n5- 4/y oi ^^ ^ ^^^ ^^ ^^ '^W ^a
'3'gW.'^f7iQ)<£' ^V Ag. <r?3:f-f ^/o <t3('VrtO S-2'|4/)-7 ^(7^ ^^)/v)^^^-^
SffAi^fiiy <zi QAV L/c''3wit.. y^'y^/vnog;./' sy-^yo^ 3^1 ^iHUfy, -9f^/^-7
    S~Q/^ -ywind oi^c-nv^n /o-i^'y^(/i/i//v^ //v^ a±. yo fvi 7-7,,^,..
  ^t/Mf^ ^y iv/fcw^/<7 m^^cd ^^tL. ^M 3fe^oM QW ®^9(/ oa
   ^^,<? ^y. -^/^^£^^A7 H7^3V :%/. ^/Vn^fV^Qf^t: M 5±t/^^ Q/\
^i^H AA/. ^^1 S^5^. fV^-2^J^9r^9 3^,^19 /^/r?^ VfW^/f t/^)-)
              Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 8 of 11
                                                                                                        ^
                                                                                                        .^
                             ^
                                                               -4
                                                                cy-'           ^    ^5                  ^ .?-
      ~-^                                                                                                     ^)
            n ^n                                                               p =»
            ^                                      'd                                                   0.
            c d ft                     c^,                                     'C ^j
                                                                                            3
            c                                                                               ^     ^
'€                -3^                                                                       0
            (^
            f^-
                                                        _c                                                     c^
                                     ^ r                                       ^
                                     r-                 ?"?                                                    ^
            >     ^1^                                   ^ ^
            •^                       s>                 ? ^                          ^^                        £
                  ^ F ^n                                *x "                          >
?'                                             c.                                           [/-
CL
      d                                        ^        TH {A             §                                  ^>        0.
      c^
                   ?$^                                            rss              -V                   CA. -C
                                                                          -^
                       •^ c
                                                         ^t               ^         0
                                                                                    <~~~
                                                                                                  §^          ^       ^
                                                                                                                      "s
<^    ^
      0.
                  ^^} ^
                  ^^r\\              t ^                 c               Ts        .t      "0
                                                                                            n^
                      U                                                  .c                                    ?^
                                               r-                                          Is
                                                                                           t-
                             c                 ^               "^                                             s^
                                                                                           ^>           ^
                  ^£c                        f—^.

      ^
      ?S- ^
                                                              §^                   €T      ?            £-.           c^
          ^ 1>                                                t-
                                 ^ x>                   ^                ^                        <^          € s-
6r    ':'- ^                     r-n u\
                                                              r^                                               s s
                                                        *t^              ^.                ^
      ^ _c                                                               ^                 r~
            7^                                          c                          !>             J>
^                 --^?^?                                                           -^      r
                                                                                           <^~
                                                        c^
                                                        v^'
                                                                                   r-
                                                                                                  J^-
                                                        0      JT-.
                                                                                           €^     i?
^           d ^$>1.                            y(             ^^                                                       y
o!                               ^                      t-     '"*



                     ^^
                   ^ CA ^-'
                                               n              ^                    c.
                                                                                           £                  ?0
c,                               _^
c
                                                        ^     (X                   %                          (N.-
                                                                         ^         ^                                  ^
L                                                                                  <—^     ^
                  7^12?                                                            ^.
                                                                                                              ^       ^
       7S
            ^
            ^.
                                  c                                                E
            ^          ^^        (A                                     n
                        'c- >
                                  ^                           FTi       J-t        ^              ^                   §
a                       r\
                                 ?
                                 '"?          >^              th        ^                  ^      t                   -s"

                        5                               ^               ^          €       ^                  t-n
                                                                                                              s I
? c                                          CA         ?
                                                        fc^             4^
^n                ^              ^                                       t_                                   ^
                  ^ ^                                   2     <A                                              r-
:£>                                          ^                                                    ^           ^
                                                                        ?
                                                                                                                            Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 9 of 11




            y                                                            £-                                   CA
                  ^^                          ^               ^                                               ^^.

                  c^ ^ /-                               ^                n                 5^                         ?i
            ^                                                           —c                 6".
                  cy^                        E          t/                                                    I
                       r1.
                                 &-                                                ^ ^            ^
                  Q " 0'                     5^               5                    p s                        ^l
       p                                                                 (A        -^ ~b/                             4'
       ^ (^
       r, ?                      cl             Jt
                                                        d                                         ^
                  Q
                  ^f         ^   (/\          ^ ^
                             ^   0
                                             ^^A
                                                                                           ^
                                                                        c"                                           .c\
                                                              I^ ^                         ^
                                             w
                                             ^'                                                                      ^
            ^? ^         "R 5 ^
                             ^
                             ^
                            0; ^ <~-


                        ^?JJ?j?
                        ^ ^ ^'f f/ 1L ^
                                 <. <~- c*- ^
                                           ^
                        s"J ." ft. € c' ^L
  ^- *^ ^
  ^ s^                           :< ^i ^        ^ ^
                  ^
                                                iA Q   .^

  p-
       s ^ st c
       o' ^5 ^|
         K^^



                             ^
                                     ^^
                                y .^ '$
                         <^' - '• ^'
ft?^^                    ^" - ^ ^
                             ^^^
       ^zs              6" \? '_"
  F s- ^              ^ ^ s r^r\.
 cT ^ ^ ^
^ c ^ ^
s^J^              s ^~s ^ ^ ^
   ^
                                       o -£
                               hj ^ ^ ^1
                               Q c? ^
                                                            Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 10 of 11




                            ^li w., I
                                                       "^
                                                       ^^
                                                Gn.                      -^
                                     Cs                                  ^8Br
                                 ?^^^
                                 F ^ ^
                                                      ^ ^ ~^
                                                       ^
                                                       ^. ^ ~&

                                                      .-I
                                                             ^         §
                                                      ^ L" Tt
                                                                       -^
ijjjK^iy^Hi                                           ^ ^
I ?S?S? 5: f ^1 ? S -? I                              $ -^ ^
                                                                       ^
         r^ ^ 'i-.J )J? ••? c~ '3' £A -S{ '£•
^Hjt!?SJt^Sl:???           •^
 'c ^ :ri ^ ^ y ^ .^1 ^- " ^
                   ri ^ ^ ^ -.1
                                  ^ ^
                                ' ^
                              ^:^J  ^
                                                      ^^^
                                                      5 -^ ^
                                    ^^                -^
                                                                    ^
                                                            (/}
               --?: -^ ^ V —-£                               c _^
                                                            w          V
         I? I It t ~? ?
               -^ £. %•" •< <-^r
                                                                    LA
               ^ ^ -T ^ ^ z-
               ^ A ^ ^ ^ ^                                  §i
                                                            2> ^
                                                                   0^


                                                            ^^
                        ^ '0' ^
                                                            s%
                                                            ^' ^

                                                            '^ ~^)
   1^^ ^ ^ -f? ^'       I ^ ^ jj g                                t'
   'c ^^S;'r ^
   -^ ^ 'f ^ ^                                                    (^
  ^Sl^y   ^.^ ^ ^ ^'
   S^ I ? ^L                                               ^^
  %?ii? "^'^ v\ i                                           ^s
    'St Hl <^ & I ^                                               ?
    ^p ^ a? f -s ^                                         .^ •&>
     '^ ^1 y
         ^ ^i ^ ^                                          "^
                                                                                Case 5:19-cv-00128-C Document 1 Filed 11/26/18 Page 11 of 11




                                                              ^
       s^^ ?^-                                             ^T ^
        s- "i > >'iu <^ '•k:s
    ?.??t
   ^j?l
   (/. ? "^^
      ?| ^f j i^        ^' ^ ^
                                                       ^
                                                       foi    ^
   ^%.     .g ^ ^      ^^^
      ^^            is " ^»                            ?^
                                                       c- <\
                          ii                           s^
                                                       ^
